Citation Nr: 0625260	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.    

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic retinopathy and cataracts.  

3.  Entitlement to an increased evaluation for erectile 
dysfunction, currently evaluated as noncompensable.  

4.  Entitlement to an increased evaluation for nephropathy, 
currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased evaluation for neuropathy in 
the left lower extremity, currently evaluated as 30 percent 
disabling.  

6.  Entitlement to an increased evaluation for neuropathy in 
the right lower extremity, currently evaluated as 30 percent 
disabling.  

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and March 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The February 2002 
rating decision, in pertinent part, granted service 
connection for diabetes mellitus, evaluated as 20 percent 
disabling, and for erectile dysfunction, evaluated as 
noncompensable.  Both grants of service connection were 
effective January 14, 2002.

The March 2004 rating decision granted service connection for 
diabetic retinopathy and cataracts, evaluated as 10 percent 
disabling, effective March 1, 2004, and continued the 20 
percent evaluation of diabetes mellitus, the noncompensable 
evaluation of erectile dysfunction, the 30 percent evaluation 
of nephropathy, the 30 percent evaluation of neuropathy in 
each of the lower extremities, and the denial of TDIU.  

The veteran was represented by a private attorney, Richard A. 
LaPointe.  In a May 2006 letter, the Board notified the 
veteran that Mr. LaPointe was retiring from the practice of 
law, of such, and requested that he advise whether he wanted 
to represent himself, or wanted to appoint another 
representative.  Later in May 2006, the veteran advised that 
he wanted to represent himself.

The issues of entitlement to an increased initial evaluation 
for diabetic retinopathy with cataracts and increased 
evaluations for erectile dysfunction, nephropathy, and 
neuropathy in the right and left lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Diabetes mellitus requires insulin, restricted diet, and 
regulation of activities.  

2.  All of the veteran's service connected disabilities share 
a common etiology, resulting in a single combined evaluation 
of 80 percent.  

3.  The veteran has a 6th grade education and has 
occupational experience in shipping.  He last worked full 
time in April 2001.  

4.  The veteran is unable to obtain and sustain gainful 
employment because of his service connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent for 
diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (West 2002) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in regard to the claim for an initial evaluation of 
40 percent for diabetes mellitus and entitlement to TDIU, 
further notice or assistance is unnecessary to aid the 
veteran in substantiating these claims.  

II.  Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

A veteran is presumed to be seeking the maximum possible 
evaluation.  A.B. v. Brown, 6 Vet. App. 35 (1993).  However, 
the veteran may limit his claim or appeal to the issue of 
entitlement to a particular disability rating which is less 
than the maximum allowed by law for a specific service 
connected condition.  A.B., at 39.  

In a May 2002 statement, the veteran asserted that his 
diabetes mellitus required regulation of activities and thus 
met all the schedular requirements for a 40 percent 
evaluation.  In this statement, then, the veteran limited his 
claim to entitlement to an increased initial evaluation of 40 
percent.  

Diabetes mellitus is evaluated as 20 percent disabling under 
Diagnostic Code 7913.  This diagnostic code provides a 20 
percent evaluation for diabetes mellitus requiring insulin 
and restricted diet; or, oral hypoglycemic agent and 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  

VA and private outpatient treatment records have consistently 
indicated that the veteran's diabetes mellitus requires 
insulin, oral hypoglycemic agents, and restricted diet.  
These treatment reports also indicate that the veteran was 
consistently encouraged to exercise.  In a September 2002 
medical statement, the veteran's private physician described 
diabetes as severe, and stated that this condition, coupled 
with sleep disorders, rendered the veteran totally disabled 
for operating motor vehicle equipment, all physical activity 
and labor, and cognitively impaired with respect to 
performing mental duties during the day.  

On VA examination in May 2003 the veteran reported treating 
his diabetes mellitus with insulin, oral hypoglycemic agents, 
and watching his diet.  The examiner opined that diabetes 
mellitus, along with its complications, would make it 
unlikely for the veteran to be able to obtain and maintain 
employment involving manual labor or an industrial setting.  

The May 2003 VA examiner's statement, coupled with the 
September 2002 opinion from the veteran's private physician 
supports a finding that the veteran's diabetes mellitus 
requires restriction of activities, in that the veteran is 
unable to perform manual/industrial labor, and thus warrants 
an initial evaluation of 40 percent.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  
Resolving all doubt in favor of the veteran, the Board finds 
that diabetes mellitus has met the requirements for a 40 
percent evaluation since the grant of service connection.  
This constitutes a full grant of the benefit sought by the 
veteran on appeal.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The record reflects that the veteran is currently unemployed, 
thus marked interference with employment has not been shown.  
In addition, at the May 2003 VA examination the veteran 
specifically denied ever being hospitalized for diabetes 
mellitus and there are no records of hospitalization since 
that time.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

III.  TDIU

A total disability rating for compensation purposes will be 
assigned on the basis of individual unemployability, that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2005).  

If there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

The veteran meets the threshold for schedular consideration 
since the combined service connected disability rating of 80 
percent is from a common etiology.  38 C.F.R. § 4.16(a).  The 
veteran also has a single service connected disability rated 
at 40 percent, as granted in this decision, and a combined 
disability evaluation in excess of 70 percent.  38 C.F.R. 
§ 4.16(a).

The question, then, becomes whether these disabilities have 
rendered the veteran unable to secure or follow a 
substantially gainful occupation.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. 
§§ 3.341(a), 4.19.

A private treatment record from May 2001 indicates that the 
veteran had worked as a forklift operator, but was currently 
unemployed because of an inability to stay awake at work.  
The physician noted that the veteran had very severe sleep 
apnea, as well as very severe diabetic neuropathy, for which 
he was taking Neurontin, which, the physician opined, was 
resulting in severe periodic limb movement disorder, and 
roughly half of the limb movements were producing sleep 
disruption.  In a January 2002 report of treatment the 
veteran's private physician stated that the diabetes was 
going "wild" and that the veteran was "clearly totally 
disabled from the severe diabetes and other medical 
problems."  

In an April 2002 report of treatment, the veteran's physician 
stated that, "I think there is no way for him [the veteran] 
to hold any kind of a job.  He has complicated, difficult-to-
control diabetes, severe sleep apnea, severe periodic limb 
movement disorder, and is doing as well as he can but the 
therapy is not capable of controlling his condition 
completely."  Finally, as mentioned above, the veteran's 
private physician stated in September 2002 that severe, 
insulin-dependent diabetes mellitus and sleep disorders 
rendered the veteran totally disabled for all physical 
activity and labor.  

In his April 2003 claim for TDIU, the veteran reported that 
he had a 6th grade education and had worked in shipping from 
December 1982 to April 2001, but was unable to secure or 
follow any substantially gainful occupation as a result of 
neuropathy and diabetes.  

On VA examination in May 2003, the veteran reported numbness 
and tingling in his feet from the bilateral knees distally, 
getting progressively and significantly worse below the 
ankles.  He used a cane for ambulation and stated that he was 
unable to walk or stand for more than 5 minutes.  He reported 
that he had been a fork truck driver until 2 years earlier, 
when he had to stop because he was unable to get on and off 
the truck or use his feet for the pedals.  

Physical examination revealed decreased sensation bilaterally 
from the knees distally, getting progressively worse across 
the ankles.  The VA examiner's impression was that diabetes 
mellitus, along with its complications, would make it 
unlikely for the veteran to be able to obtain and maintain 
gainful employment in a manual labor or industrial type 
setting, although he should still be able to perform 
sedentary labor.  However, the VA examiner continued to say 
that, when considered together with sleep apnea, chronic 
obstructive pulmonary disease, and oxygen dependence, 
diabetes mellitus and its complications would significantly 
limit the veteran's ability to obtain or maintain any gainful 
employment.  

While the recent private treatment records have consistently 
described the veteran as totally disabled, it is not entirely 
clear from these records whether this level of disability is 
the result of service connected diabetes mellitus and its 
complications, or other, non-service connected, disabilities.  
However, the opinion of the May 2003 VA examiner makes clear 
that the veteran is unable to work in a manual labor or 
industrial setting as a result of service connected diabetes 
mellitus.  Although the VA examiner opined that the service 
connected disabilities alone would not preclude sedentary 
employment, the record does not reflect any occupational 
experience in such work, nor would the veteran's education 
appear to qualify him for such employment.   

Considering that the veteran has been employed in shipping 
for almost 20 years, and resolving all doubt in favor of the 
veteran, the Board finds that he is unable to secure or 
follow a substantially gainful occupation as a result of his 
service connected disabilities, and the evidence supports the 
award of TDIU.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to an initial 40 percent evaluation for diabetes 
mellitus is granted, effective January 14, 2002.  

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is granted.    


REMAND

The claims file includes a September 2002 award letter from 
the Social Security Administration (SSA) indicating that a 
fully favorable decision had been made in the veteran's case.  
The actual decision by the SSA, and the medical records on 
which that decision was based, are not of record.  These 
records are potentially pertinent to the claims on appeal.  
VA is required to obtain the SSA records prior to deciding 
the veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) (pursuant to duty to assist, VA must seek to 
obtain all pertinent records, including SSA records, of which 
it is put on notice); Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

It does not appear that the veteran has been provided VCAA 
notice on the issue of entitlement to an increased initial 
evaluation for diabetic retinopathy with cataracts.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that once service connection is granted and an 
effective date and rating have been assigned, the claim is 
substantiated and further VCAA notice is not needed.  While 
the Court's holding in Dingess, suggests that such notice is 
not required, because the service connection claim has been 
substantiated, since this claim is being remanded for other 
reasons, additional notice is appropriate.  

At VA eye examinations in June 2003 and March 2004, the 
veteran reported that he was being followed by an eye doctor 
in Goose Creek, South Carolina.  There do not appear to be 
any treatment records from Goose Creek in the claims file.  
It is unclear whether the veteran is referring to treatment 
at the VA Goose Creek Community Based Outpatient Clinic, or 
from a private doctor in Goose Creek.  If the former, VA has 
an obligation to obtain these treatment records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).  If the latter, VA has an 
obligation to allow the veteran to adequately identify and 
submit any necessary releases required to attempt to obtain 
these records.  38 U.S.C.A. § 5103A(b)(1).  
The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  VA regulations provide that 
where an examination report does not contain sufficient 
detail, it is incumbent on the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (2005).  

In December 2003, the veteran stated that he was seeking 
increased evaluations as each of his service connected 
conditions had become more severe.  While he was afforded a 
VA diabetes mellitus examination in March 2004, this VA 
examination did not include the necessary findings to 
evaluate current erectile dysfunction, nephropathy, and 
neuropathy according to the rating criteria.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should secure, and 
associate with the claims file, a copy of 
the SSA decision issued in September 2002 
and its supporting medical records.  

2.  Send the veteran a VCAA notice letter 
regarding his claim of entitlement to an 
initial evaluation in excess of 10 
percent for diabetic retinopathy with 
cataracts, addressing all four 
notification elements (i.e., in 
accordance with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)).  The evidence 
needed to substantiate the claim is that 
showing that the veteran meets or 
approximates the criteria for a higher 
evaluation set forth in 38 C.F.R. 
§ 4.84a.  

3.  Schedule the veteran for a VA 
examination to evaluate the service 
connected complications of diabetes 
mellitus.  The examiner should review the 
claims file and note such review in the 
examination report or in an addendum.  

In regard to erectile dysfunction, the 
examiner should specifically indicate 
whether or not the veteran has penis 
deformity with loss of erectile power.  

In regard to nephropathy, the examiner 
should indicate whether or not the 
veteran has constant albuminuria with 
some edema, or definite decrease in 
kidney function, or hypertension with 
diastolic pressure of predominantly 120 
or more; or persistent edema and 
albuminuria with BUN 40 to 80mg%; or 
creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion; and whether or 
not nephropathy requires regular dialysis 
or precludes more than sedentary activity 
as a result of one of the following:  
persistent edema and albuminuria, BUN 
more than 80mg%, creatinine more than 
8mg%, or markedly decreased function of 
kidney or other organ systems, especially 
cardiovascular.  All necessary testing 
should be completed.  

In regard to neuropathy in the right and 
left lower extremities, the examiner 
should identify any nerves involved and 
should indicate whether or not there is 
any complete or incomplete paralysis.  If 
incomplete paralysis is found, the 
examiner should describe the severity of 
such paralysis as mild, moderate, or 
severe.  

The requested findings are needed in 
order to evaluate the veteran's 
disabilities in accordance with the 
rating schedule, it is therefore 
imperative that the examination report 
contain the requested findings.

4.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


